NOT RECOMMENDED FOR FULL—TEXT PUBLICATION
File Name: 13a0945n.06

No. 13-5199

FILED

UNITED STATES COURT OF APPEALS

FOR THE SIXTH CIRCUIT  0 
TERRY WYNN, ) DEBORAH S. HUNT. CiEI’k
)
Plaintiff—Appellee, ) ON APPEAL FROM THE
) UNITED STATES DISTRICT
v. ) COURT FOR THE MIDDLE
) DISTRICT OF TENNESSEE
CHAD ESTES, Ofﬁcer, in his individual and ofﬁcial )
capacities, )
)
Defendant-Appellant. )

BEFORE: ROGERS, GRIFFIN, and DONALD, Circuit Judges.

ROGERS, Circuit Judge. This case arose from a trafﬁc stop and the subsequent arrest of
plaintiff Terry Wynn, an on-call physician who was speeding on her way to deliver a patient's baby
at a local hospital. Wynn drove away from the scene of the stop while Defendant Ofﬁcer Chad Estes
still had her driver’s license. Estes arrested Wynn in the hospital parking lot, for evading arrest,
TENN.CODE.ANN. § 39-16-603(b)(1), which is a class B felony and an arrestable offense in
Tennessee. Wynn contends that she had Estes’s permission to continue driving ﬁ'om the scene of
the trafﬁc stop to the hospital. Wynn ﬁled a § 1983 suit claiming that Estes violated her

constitutional rights and committed several intentional torts.l The district court denied Estes’s

1 Wynn also sued Estes’s supervisor, Sergeant Justin Young, Chief of Police John Dickey,
twenty unidentiﬁed “John Doe” defendants, and their employer, the City of Pulaski. On February
11, 2013, the district court granted summary judgment for all defendants except Estes, and granted
qualiﬁed immunity to Estes on all claims except for Wynn's federal claims of false arrest and

No. 1555199
Wynn v. Estes

qualiﬁed-immunity motion for summary judgment, ﬁnding among other things that a jury could
believe Wynn’s claim that Estes gave her permission to continue driving to the hospital. On the
facts as to which the district court found a genuine dispute of material fact, the district court properly
denied qualiﬁed immunity. See Roma v. Largen, 723 F.3d 670, 671 (6th Cir. 2013). The district
court also properly permitted Wynn’s state law false imprisonment and battery claims to proceed.

We review a denial of qualiﬁed immunity de novo. Sample v. Bailey, 409 F.3d 689, 695 (6th
Cir. 2005). Under Johnson v. Jones, 515 US. 304 (1995), on this interlocutory appeal, we are
required to assume the material facts as to which the district court found a genuine issue. As we
read the district court opinion, those facts are as follows. At approximately 8:50 p.m., on May 5,
2010, Terry Wynn, an obstetrician/gynecologist working as an on-call physician for Hillside
Hospital in Pulaski, Tennessee, received a call alerting her that a patient was ready to deliver a baby
and thus Wynn was needed at the hospital. Ofﬁcer Estes observed Wynn speeding on her way to
the hospital and initiated a trafﬁc stop. The parties dispute the degree to which Wynn effectively
communicated to Estes the fact that she was a physician responding to a medical emergency, but it
is undisputed that Wynn was wearing hospital scrubs and a lab coat was lying next to her in the
passenger seat. Estes asked for Wynn’s driver’s license, registration, and proof of insurance, and
Wynn provided her out-of-state medical ID. and driver’s license. Wynn claims that, while

’5 ‘6

searching for her license, she told Estes, “I'm really in a hurry, my patient is going to deliver” or

words to that effect, and “if you don't believe me, why don’t you follow me to the hospital, and if

excessive force and state law claims of false imprisonment and battery.

-2-

No. 13-5199
Wynn v. Estes

necessary you can arrest me there.” In response, Estes said “Okay, Iwill.” Thereafter, Wynn left
the scene of the trafﬁc stop, Estes tailed her to the hospital, and he immediately arrested her in the
physician’s parking lot. Wynn claims that Estes grabbed her wrist, cut her arm while placing a
handcuff on it, slammed her against the hood of his car, injuring her back, and pressed her body
against the vehicle for “maybe several minutes.” After she Was handcuffed, Wynn did not get in
Estes’s squad car willingly; instead, Estes applied pressure to Wynn’s shoulder to get her to comply
with his instructions to get in the police car.

Wynn ﬁled suit under 42 U.S.C. § 1983 and Tennessee tort law. The district court concluded
that a reasonablejury could ﬁnd that Wynn made it unmistakably clear to Estes that she was going
to the hospital to deliver a baby, that Wynn believed Estes was escorting her to the hospital, and that
a reasonable police ofﬁcer would have concluded that Wynn was a medical professional and
reasonably effecting an arrest of her would not require as much force as Estes used.

Estes’s alleged statement—“Okay, Iwill”—makes it unclear whether Wynn ﬂed the trafﬁc
stop or Estes gave her permission to continue driving to the hospital. If Estes gave permission, then
there arguably was no basis for Wynn’s arrest in the hospital parking lot. No reasonable ofﬁcer
would believe that he could constitutionally arrest a person who left the scene of a trafﬁc stop with

the ofﬁcer’s permission.2 Moreover, whether or not Wynn evaded arrest affects the inquiry to

2 Estes argues, in the alternative, that he had probable cause to arrest Wynn under two
exceptions to the cite-and-release requirement that applies to Tennessee’s statutory prohibitions on
speeding and not having a valid Tennessee driver’s license after having resided in Tennessee for
longer than 30 days. See Tenn. Code Ann. §§ 55—10-207(a)(1), 55-3-152, 55-50-301(a)(1).
However, this incident does not fall within either exception Estes raises, because Estes never issued

-3-

No. 13-5199
Wynn v. Estes

determine whether the force used to arrest her was excessive. In evaluating whether excessive force
has been used, courts look not only to whether the suSpect is a safety threat and whether the suspect
is resisting arrest, but also to the “severity of the crime at issue.” Lyons v. City oerm‘a, 417 F.3d
565, 575 (6th Cir. 2005); Graham v. Connor, 490 US. 386, 396 (1989).

The district court also properly permitted Wynn’s state law claims of false imprisonment and
battery to proceed. When a battery claim under Tennessee law arises out of the same use of force
as plaintiff’s § 1983 excessive-force claim, the analysis is the same for both causes of action. Griﬁin
v. Hardrick, 604 F.3d 949, 956 (6th Cir. 2010). Moreover, “[t]he elements of the tort of false
imprisonment are (1) the detention or restraint of one against his will and (2) the unlawfulness of
such detention or restraint.” Roberts v. Essex MicrotelAssocs., II, LP. , 46 S.W.3d 205, 213 (Tenn.
Ct. App. 2000). Because genuine issues of material fact exist as to whether there was probable

cause to arrest Wynn, summary judgment on this claim is not appropriate.

AFFIRMED.

a citation to Wynn and, alternatively, if Estes gave Wynn permission to proceed to the hospital, he
may have intentionally held on to her license. Estes did not have probable cause to arrest Wynn
under any exception to the cite-and-release requirement.

-4-